DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/20/2020 and 05/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 2-12 are objected to because of the following informalities:  

Claims 2-12 recite “The device of claim . . .”.  For consistency with independent claim 1, these should instead be amended to recite “The event management device of claim . . .”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 

Such claim limitation is: “event management device” in claim 1.
Structural support is found in Specification paragraph [132] and Figure 7, and algorithm support is found in Figure 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

The claim does not fall within at least one of the four categories of patent eligible subject matter because the recited “computer program comprising program code instructions” is described in Specification paragraph [138] and the claim in its current form is capable of being implemented as software per se.
To overcome the rejection, the examiner suggests Applicant amend claim 14 to recite “A non-transitory computer-readable storage medium comprising computer-readable instructions, which when executed by one or more computer processors of a computer, causes the computer to perform operations comprising: 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-3 & 6-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurley et al. (US 2016/0350306 A1, hereinafter “Hurley”).

	Regarding claim 1, Hurley teaches
An event management device for managing events, 
wherein the device comprises an event detector configured to detect the occurrence of an event related to data delivered by a data delivery system and to extract user data related to the detected event from a user data storage [Hurley, ¶ 0037, buy 10 shares of Company X stock when price is below $530], 
the extracted user data comprising user data stored in at least one entry of the user data storage [Hurley, ¶ 0032], 
the event management device further comprising a rule manager configured to determine one or more actions to be executed by applying one or more rules using said extracted user data [Hurley, ¶ 0037, present confirmation command], 
the event management device being configured to trigger execution of said at least one determined action [Hurley, ¶ 0043].

Regarding claim 2, Hurley teaches the device of claim 1, wherein the rule manager comprises a rule memory for storing rules and a rule engine for managing said rules stored in the rule memory [Hurley, ¶ 0031].

Hurley, ¶ 0044, Boolean logic applies].

Regarding claim 6, Hurley teaches the device of claim 1, wherein the device further comprises a data extraction unit configured to extract the user data from the user data storage in response to the detected event, the data extraction unit being further configured to extract event-related data from the detected event [Hurley, ¶ 0039, occurrences of events are independent, defined by user, and inputs may be a subsequent series of inputs by the user].

Regarding claim 7, Hurley teaches the device of claim 6, wherein the data extraction unit is configured to generate a description file integrating the extracted user data and/or the extracted event related data, the description file being used by the rule manager to determine said at least one action to be executed [Hurley, ¶ 0035, input parser, uses language models to determine actions to take].

Regarding claim 8, Hurley teaches the device of claim 6, wherein the rule manager is configured to select said one or more rules to be applied using extracted Hurley, ¶ 0035, rule-based models applied].

Regarding claim 9, Hurley teaches the device of claim 1, wherein the user data storage comprise one or more entries, the user data stored in each entry of the user data storage comprising user information related to a set of users and/or data information related to the data delivered by said data delivery system to the set of users [Hurley, ¶ 0069, data describing events selected by other users that input the same or similar actions].

Regarding claim 10, Hurley teaches the device of claim 2, wherein the device comprises a machine learning engine configured to determine an action relevance score for each executed action, using feedback values received for the executed action during a period of time [Hurley, ¶ 0069, relevancy threshold evaluation for actions; ¶ 0070, machine learning implemented].

Regarding claim 11, Hurley teaches the device of claim 10, wherein the device is configured to dynamically update the rules in the rule memory based on the action relevance scores determined for the executed actions associated with the rules [Hurley, ¶ 0070, the query rewriter may use the user defined action to generate a query for actions].

Regarding claim 12, Hurley teaches the device of claim 10, 
Hurley, ¶ 0069, relevancy threshold evaluation for actions; ¶ 0070, machine learning implemented], 
wherein the rule manager is configured to determine an action to be executed in the form of a logical combination of actions using at least one Boolean operator [Hurley, ¶ 0044, Boolean logic applies], 
the system being configured to trigger execution of at least one of the actions of the logical combination determined by the rule manager, based on the action relevance score associated with the actions of the logical combination in the action relevance database [Hurley, ¶ 0069, relevancy threshold evaluation for actions; ¶ 0070, machine learning implemented].

	Claims 13 & 14 recite limitations similar to those recited in claim 1 and are rejected for the same reasons discussed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4 & 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hurley in view of Pong et al. (US 2020/0005243 A1, hereinafter “Pong”).

Regarding claim 4, Hurley teaches the device of claim 2, but does not explicitly teach wherein the rules are stored in the rule memory in the form of one or more tree data structure associated with the rules, the rule engine being configured to apply a rule to said extracted data by parsing at least one tree data structure.

However, Pong teaches wherein the rules are stored in the rule memory in the form of one or more tree data structure associated with the rules, the rule engine being configured to apply a rule to said extracted data by parsing at least one tree data structure [Pong, ¶¶ 0047 & 0048, condition tree and described usage in evaluation].

	Hurley and Pong are analogous art because the are in the same field of endeavor, event management.  It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to combine the system of Hurley with the condition tree data structure techniques taught by Pong to achieve the predictable result of an easily adapted data structure for efficient storage/execution of conditions in rule evaluation.

	Regarding claim 5, the combination of Hurley and Pong teaches the device of claim 4, wherein each tree data structure is associated with a given rule of the rule memory and represents the condition part of the rule [Pong, ¶¶ 0047 & 0048, condition tree and described usage in evaluation].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        03/14/2022